Cook, J.
In this appeal, Bastón has raised eight propositions of law. Finding none meritorious, we affirm his convictions. In addition, we have independently reviewed the record, weighed the aggravating circumstance against the mitigating factors, and examined the proportionality of the death sentence in this case in comparison to the penalty imposed in similar cases. Upon a complete review of the record, we affirm Baston’s convictions and sentences.

Jury Waiver

In his first proposition of law, Bastón argues that a jury waiver in a capital case is not made knowingly, intelligently, and voluntarily unless the defendant is aware of all the implications of the waiver. Baston cites this court’s decision in State v. Post (1987), 32 Ohio St.3d 380, 384, 513 N.E.2d 754, 759, which reaffirmed that “this court indulges ! * * * in the usual presumption that in a bench trial in a criminal case the court considered only the relevant, material, and competent evidence in arriving at its judgment unless it affirmatively appears to the contrary.’ ” Id., quoting State v. White (1968), 15 Ohio St.2d 146, 151, 44 O.O.2d 132, 136, 239 N.E.2d 65, 70. Baston argues that, because of this presumption, the trial court was required to ensure that Bastón understood that he was giving up the right to meaningful appellate review by choosing to have a three-judge panel decide the case.
In State v. Jells (1990), 53 Ohio St.3d 22, 559 N.E.2d 464, paragraph one of the syllabus, we held that “[tjhere is no requirement for a trial court to interrogate a defendant in order to determine whether he or she is fully apprised of the right to a jury trial.” “The Criminal Rules and Revised Code are satisfied by a written waiver, signed by the defendant, filed with the court, and made in open court * * Id. at 26, 559 N.E.2d at 468. It is undisputed that the written waiver required by the Criminal Rules and Revised Code was properly executed in this case.
Additionally, the presiding judge engaged in an extensive colloquy with Bastón. Bastón argues that because that colloquy appeared thorough, but did not include reference to the appellate court presumption that the three-judge panel considered only relevant evidence, Bastón was actually misinformed and consequently his plea was not intelligent, voluntary, and knowing. Baston cites in support State v. Ruppert (1978), 54 Ohio St.2d 263, 8 O.O.3d 232, 375 N.E.2d 1250 (jury waiver held inadequate because the appellant was told that the three-judge *422panel’s verdict had to be unanimous when a majority verdict would suffice). We find this argument meritless. The panel did not misinform Bastón and nothing in the panel’s colloquy suggested that it was meant to be a thorough discussion of all the implications of a jury waiver, including the standard of appellate review that would be applied in this case.
Bastón additionally argues that the Jells analysis fails to address the question of whether a jury waiver, which may satisfy R.C. 2945.05, also satisfies the federal and Ohio Constitutions. There is no constitutional case law directly addressing what inquiries must be made when a defendant waives his right to trial by jury. The cases addressing waiver of fundamental constitutional rights emphasize that trial courts must apprise the defendant of the “relevant circumstances and likely consequences” to determine whether the defendant’s waiver is made freely and intelligently. See, e.g., Brady v. United States (1970), 397 U.S. 742, 748, 90 S.Ct. 1463, 1469, 25 L.Ed.2d 747, 756 (right to trial); Johnson v. Zerbst (1938), 304 U.S. 458, 465, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461, 1467.
Here, the trial court, as a threshold matter, asked both defense counsel whether they had discussed with Bastón “the differences in the capital context between a jury trial and a trial to a three-judge panel.” Counsel related that they had discussed this with Bastón, and that Bastón “understood] those differences and his rights in all aspects.” Further, the trial court advised Bastón that he had the right to have a jury trial; that this meant twelve persons would be chosen, with input from his counsel; that twelve persons would have to be unanimous in their verdict of guilt; that if the jury found him guilty, the jury would also determine the penalty and make a recommendation to the trial judge; that the waiver would result in a trial by three judges; that the three judges would have to be unanimous in their finding of sentence; and that if even one judge did not think that death was appropriate, it could not be imposed. Although the trial court did not specifically refer to the standard of review that would be applied on appeal, Bastón cites no authority requiring such reference.
This proposition of law is overruled.

Trial Phase Witness Issues

In Proposition of Law No. II, Bastón argues that three evidentiary rulings by the trial court deprived him of his constitutional rights.
Coroner Testimony: First, Bastón argues that the trial court erred in allowing Dr. Diane Scala-Barnett, a deputy coroner in Lucas County, to provide expert testimony regarding (1) the distance from gunshot to wound; (2) blood spatter, pooling, droplet, and transfer patterns; and (3) cause of death. Bastón argues that she was not qualified as an expert.
*423Evid.R. 702(B) addresses the qualifications necessary to accord a witness “expert” status. Under the rule, a witness may qualify as an expert by reason of her knowledge, experience, skill, training, or education. Neither special education nor certification is necessary to confer expert status upon a witness. See State v. Boston (1989), 46 Ohio St.3d 108, 119, 545 N.E.2d 1220, 1231-1232. The individual offered as an expert need not have complete knowledge of the field in question, as long as the knowledge she possesses will aid the trier-of-fact in performing its fact-finding function. State v. D 'Ambrosio (1993), 67 Ohio St.3d 185, 191, 616 N.E.2d 909, 915. Pursuant to Evid.R. 104(A), the trial court determines whether an individual qualifies as an expert, and that determination will be overturned only for an abuse of discretion. State v. Williams (1983), 4 Ohio St.3d 53, 58, 4 OBR 144, 148, 446 N.E.2d 444, 448.
Since 1985, Dr. Scala-Barnett has been a forensic pathologist and a deputy coroner whose responsibilities include attending scene investigations and performing medical-legal autopsies to determine the cause and manner of death. The questioning concerning her education was somewhat sketchy, in that she stated she was licensed to practice in Ohio and Illinois, but failed to specify what she was licensed to practice. She did however indicate that she was board certified in both pathology and forensic pathology.
While the state never formally tendered Dr. Scala-Barnett as an expert, during the course of questioning to qualify her as an expert, defense counsel never objected or challenged her qualifications to testify as to the distance between the gun’s muzzle and the wound, and as to the cause of death. Thus, Baston waived all but plain error. Crim.R. 52(B); State v. Williams (1977), 51 Ohio St.2d 112, 5 O.O.3d 98, 364 N.E.2d 1364, paragraph two of the syllabus, vacated on other grounds, 438 U.S. 911, 98 S.Ct. 3137, 57 L.Ed.2d 1156.
The state’s failure to qualify Dr. Scala-Barnett in more detail does not rise to the level of plain error. Her experience as a deputy coroner and her board certifications in pathology and forensic pathology qualify her to testify regarding the cause of death and the distance between the gun’s muzzle and the victim’s head at the time the gun was fired. Further, some of this testimony was the same as the testimony of Joshua Franks, a senior criminalist at the Forensics Laboratory, whose qualifications were stipulated to by defense counsel.
Defense counsel did, however, object to Dr. Scala-Barnett’s testimony as not being expert in blood spatter. The court sustained defense counsel’s objection. WTien the witness returned to the subject of blood spatter, counsel did not object. Dr. Scala-Barnett then testified how the blood-spatter evidence led her and the police criminologist Detective Chad Culpert to discover the spent slug behind the paneling. This testimony was similar to that of Detective Culpert, whose qualifications were not questioned. See State v. Biros (1997), 78 Ohio St.3d 426, *424452-453, 678 N.E.2d 891, 913 (The trial court did not abuse its discretion in allowing a forensic scientist to give expert testimony about blood-spatter evidence, as the witness had been involved in thousands of cases dealing with blood analysis and trace evidence; also, other evidence corroborated the testimony, so there was no plain error.). Furthermore, the testimony concerning blood spatter was helpful to an understanding of how the victim was shot and ended up in a supine position, but it was not crucial to any issue in dispute in this case. Assuming the admission of this evidence was error, it was harmless beyond a reasonable doubt. Crim.R. 52(A); State v. Zimmerman (1985), 18 Ohio St.3d 43, 45, 18 OBR 79, 81, 479 N.E.2d 862, 863. There was no prejudicial error in allowing Dr. Scala-Barnett to testify in this case.
Witness Statement: Bastón next argues that the panel abused its discretion when it permitted the prosecutor to question witness David Smith about the contents of a tape-recorded statement that the panel had just ruled inadmissible.
In his taped statement Smith implicated Bastón based on a prior conversation between them. The state called Smith as a witness in its case-in-chief. Smith related information about the events of the morning of the murder, but when it came to information concerning his conversation with Bastón, he did not recall what he had told the police concerning the conversation. The prosecutor then questioned Smith about the content of the statement, and the defense objected. During a sidebar, the prosecutor indicated that he had doubts about Smith, and that on the previous Friday, Smith had told the defense investigator that he was going to get on the stand and say he did not remember anything. The prosecutor asked to be able to play the witness’s previous statements to the witness based on surprise under Evid.R. 607.
The court sustained the defense objection based on Evid.R. 607, but indicated that it would allow the statement to be used under Evid.R. 803(5), as a recorded recollection. The tape was played for Smith, outside the presence of the panel. When the state resumed questioning, Smith testified that he did not recall making the statements recorded on the tape and did not recall whether they were true. Smith claimed he had blocked a lot of “stuff’ out of his memory. The prosecutor questioned Smith on whether his recollection was refreshed after listening to the tape recording, and Smith said “No.”
After struggling through the questioning of Smith, the state sought to play the tape recording of the police interview, or to provide a transcript of the interview for the panel. Defense counsel objected, arguing that the state had not developed the proper foundation required to play the tape. The court sustained the objection, and the tape was not played, nor was a transcription provided to the panel.
*425Once the court ruled that the tape could not be played, the state asked Smith a series of questions based on his statements to police. In each question Smith was asked whether he recalled making a certain statement to the police; and each time he indicated he did not recall. The prosecutor followed up by asking whether he heard the tape, followed the transcripts, and whether it was his voice on the tape. Smith indicated he heard the tape and followed along, but that it did not refresh his recollection.
Baston now argues that the questioning by the prosecutor allowed the state to get in “through the back door” what it could not get in through the front door. Baston relies on State v. Holmes (1987), 30 Ohio St.3d 20, 22, 30 OBR 27, 29, 506 N.E.2d 204, 207, and the Staff Note to Evid.R. 607. Yet, the trial court here ruled the statement inadmissible under Evid.R. 607. The state was allowed to refresh recollection and use the statement as a recorded recollection pursuant to Evid.R. 803(5). The witness never adopted the statement, the tape was never played for the panel, and’ neither the tape nor the transcription of the taped statement was admitted into evidence.
Since the trial court ruled that the statement could be used pursuant to Evid.R. 803(5), it was not error for the state to question Smith concerning the statement. Bastón has not alleged that the trial court erred in allowing the use of the statement pursuant to Evid.R. 803(5).
Further, the case was tried before a three-judge panel, and the usual presumption that the judges considered only relevant evidence applies. State v. Post, 32 Ohio St.3d at 384, 513 N.E.2d at 759.
Questioning by Three-Judge Panel: At various times during trial, members of the three-judge panel questioned witnesses called to testify by the parties. Bastón alleges error in the panel’s questioning. He argues that the fact-finder, in this case the panel, should take facts as presented by the parties and should not take on the role of seeking facts.
Baston cites four examples in the transcript; however, not once was an objection entered to the court’s questioning; therefore, Baston waived all but plain error. State v. Williams, 51 Ohio St.2d 112, 5 O.O.3d 98, 364 N.E.2d 1364, at paragraph two of the syllabus; Evid.R. 614(C). An alleged error “does not constitute a plain error * * * unless, but for the error, the outcome of the trial clearly would have been otherwise.” State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph two of the syllabus. Here there is no error, plain or otherwise.
Evid.R. 614(B) provides that “[t]he court may interrogate witnesses in an impartial manner, whether called by itself or a party.” Bastón concedes that this is the law, but asks this court to find the rule unconstitutional, since it interferes with the fundamental right to fair trial in the adversary system. While it is *426possible to cross the line from helpful clarification to unwarranted intervention, that did not happen here. See, generally, State ex rel. Wise v. Chand (1970), 21 Ohio St.2d 113, 50 O.O.2d 322, 256 N.E.2d 613, paragraphs three and four of the syllabus; State v. Prokos (1993), 91 Ohio App.3d 39, 44, 631 N.E.2d 684, 687.
The questioning here was limited, and consisted mostly of attempts to clarify the witnesses’ testimony, as is contemplated by the rule. See State v. Lieberman (1961), 114 Ohio App. 339, 347, 18 O.O.2d 25, 29, 179 N.E.2d 108, 113. The questioning was neither excessive nor prejudicial to the defendant. Sandusky v. DeGidio (1988), 51 Ohio App.3d 202, 204, 555 N.E.2d 680, 681-682. “In absence of any showing of bias, prejudice, or prodding of a witness to elicit partisan testimony, it will be presumed that the trial court acted with impartiality [in propounding to the witness questions from the bench] in attempting to ascertain a material fact or to develop the truth.” Jenkins v. Clark (1982), 7 Ohio App.3d 93, 98, 7 OBR 124, 129, 454 N.E.2d 541, 548; see, also, State v. Wade (1978), 53 Ohio St.2d 182, 7 O.O.3d 362, 373 N.E.2d 1244, paragraph two of the syllabus, vacated on other grounds (1978), 438 U.S. 911, 98 S.Ct. 3138, 57 L.Ed.2d 1157. The questioning by the panel was not error.
Since none of Baston’s arguments concerning trial phase evidentiary issues has merit, his second proposition of law is overruled.

Prosecutorial Misconduct

Uncharged Capital Specification: Bastón was charged with alternative counts of aggravated murder under R.C. 2903.01. Attached to each count was a capital specification that the murder was committed while Bastón was committing an aggravated robbery. During the state’s closing argument in the penalty phase, the prosecutor argued:
“[A]nd what we have to look at are the aggravating factors that were committéd in this case * * *. This was not — this-was not any kind of an attempt to do anything but eliminate a witness.”
While committing an aggravated murder to escape detection is an aggravating circumstance under R.C. 2929.04(A)(3), that circumstance was not charged in Baston’s case. Bastón argues that the prosecutor effectively amended the indictment by arguing that the murder was committed to eliminate a witness. In State v. Dilley (1989), 47 Ohio St.3d 20, 546 N.E.2d 937, syllabus, we held that “[t]he state may not amend an indictment pursuant to Crim.R. 7(D) so as to include a specification contained in R.C. 2941.143 without first presenting the specification to the grand jury or following the other alternatives contained in R.C. 2941.143.”
The state counters that these comments by the prosecutor did not impermissibly amend the indictment because they were necessary to establish prior calcula*427tion and design for the first count of aggravated murder and the' capital specification. The state’s argument fails for two reasons. First, the prosecutor’s remarks were made in the penalty phase, after the aggravated murder had already been established. Second, the state’s theory supporting the capital specification was that Bastón was the principal offender; therefore, the portion of the R.C. 2929.04(A)(7) specification requiring prior calculation and design was irrelevant. The “killing of a witness” was not a charged aggravating circumstance. The prosecutor should have focused on the statutory factor, which was charged and proven in the trial phase, and not on factors that were not charged. State v. Wogenstahl (1996), 75 Ohio St.3d 344, 662 N.E.2d 311, paragraph one of the syllabus.
Because Baston’s counsel did not object to the prosecutor’s comments, we consider only whether these statement’s rise to the level of plain error. State v. White (1998), 82 Ohio St.3d 16, 22, 693 N.E.2d 772, 778. We do not believe that the prosecutor’s comments made a difference in the' outcome of the trial. The panel found Baston guilty of only the R.C. 2929.04(A)(7) specification. See Wogenstahl, 75 Ohio St.3d at 357, 662 N.E.2d at 322.
Although the trial court panel mentioned the “elimination of a potential witness” in its R.C. 2929.03(F) opinion, the independent appellate reweighing of the aggravating circumstance Baston was found guilty of committing against the mitigating factors presented cures this defect. See State v. Lott (1990), 51 Ohio St.3d 160, 170, 555 N.E.2d 293, 304; State v. Holloway (1988), 38 Ohio St.3d 239, 242, 527 N.E.2d 831, 835.
Urging the Trial Court to Refuse to Consider a Mitigating Factor: Bastón relied upon the mitigating factor of residual doubt in the penalty phase of his case. During closing argument, the prosecutor remarked:
“I have attempted to figure out what residual doubt is. It still isn’t very clear to me. And if the residual doubt can be defined in this case, then I suggest to the Court that they allow the Supreme Court to make the determination here as to whether residual doubt exists. I don’t see it.”
The prosecutor’s argument here questioning the validity of residual doubt as a mitigating factor was prescient in that this court later rejected residual doubt as a mitigating factor. State v. McGuire (1997), 80 Ohio St.3d 390, 686 N.E.2d 1112, syllabus. But, we respond here only to the narrower argument of defendant that it would be misconduct for a prosecutor to urge a court simply to ignore residual doubt while that factor continued to be recognized in the decisional law.
Bastón argues that the prosecutor’s remarks urged the panel to disregard its statutory duty to consider residual doubt. Baston’s counsel did not object to the prosecutor’s statement. And the comments had no effect on the outcome of the *428trial because contrary to the prosecutor’s urging, the panel examined the factor of residual doubt.
Since neither of Baston’s prosecutorial misconduct arguments provides a basis for vacating the death sentence, we oven-ule this proposition of law.

Appellate Court Reweighing

In the court of appeals, Bastón raised three assignments of error addressing errors in the trial panel’s opinion filed pursuant to R.C. 2929.03(F): (1) erroneous consideration of victim-impact statements, (2) consideration of possible future cx’iminal behavior, and (3) x*eliance on the nature and circumstances of the offense as an aggravating circumstance. The court of appeals sustained all three assignments of error. Yet, the court affirmed the sentence of death after independently weighing the correct aggravating circumstance against mitigating factors.
The state did not cross-appeal the coui’t of appeals’ findings on the three assignments; therefore, the substance of those assignments of error is not before us. Bastón now argues that the appellate reweighing could not cure the errors because the trial court’s R.C. 2929.03(F) opinion demonstx-ates that the panel had a “clear and evident bias” against Bastón. This bias, Bastón asserts, denied him a fair trial by a neutral fact-finder. He claims that the trial court’s opinion demonstrates structural error that could not be cured by independent reweighing by the appellate court. State v. Esparza (1996), 74 Ohio St.3d 660, 662, 660 N.E.2d 1194, 1196, quoting Arizona v. Fulminante (1991), 499 U.S. 279, 310, 111 S.Ct. 1246, 1265, 113 L.Ed.2d 302, 331 (“ ‘[T]he presence on the bench of a judge who is not impartial, is structural constitutional error.’ ”).
Bastón cites excerpts from the opinion as demonstrative of the court’s bias. The court wrote that the victim was “a man of uncommon accomplishment, courage, enterprise and decency * * * [and] a good husband, kind father, close brother, and warm friend.” The panel stated that appellant’s “adult [criminal] record was minor in nature, owing large part to the fact that he was barely twenty years of age at the commission of this offense.” And Bastón cites the court's reference to him as a “gun-toting, false-macho, selfish and. violent mess.”
When read in the context of the entire opinion, we do not find that the portions cited exhibit bias. The opinion, as a whole, belies that the panel “displayed] a deep-seated favoritism or antagonism as to make fair judgment impossible.” Liteky v. United States (1994), 510 U.S. 540, 555, 114 S.Ct. 1147, 1157, 127 L.Ed.2d 474, 491. To the contrary, the panel expressly stated that it engaged in a “dispassionate review.” We will not px-esume that the trial court acted with bias. To the contx-axy, even without an affirmative declaration, this court presumes the regularity of the proceedings. See State v. Phillips (1995), 74 Ohio *429St.3d 72, 92, 656 N.E.2d 643, 663. Presumptions that the court acted without bias and prejudice are not necessary in this case because we have the assurances of the trial court panel. Accordingly we overrule this proposition of law.

Constitutionality of Death Penalty

Baston argues that Ohio’s capital sentencing scheme results in cruel and unusual punishment in violation of the Eighth Amendment to the United States Constitution, and violates other federal and Ohio constitutional provisions. The same arguments, however, have been examined and disposed of in numerous cases. See State v. Jenkins (1984), 15 Ohio St.3d 164, 15 OBR 311, 473 N.E.2d 264; State v. Sowell (1988), 39 Ohio St.3d 322, 336, 530 N.E.2d 1294, 1309; State v. Steffen (1987), 31 Ohio St.3d 111, 125, 31 OBR 273, 285-286, 509 N.E.2d 383, 396; State v. Grant (1993), 67 Ohio St.3d 465, 483, 620 N.E.2d 50, 69; State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph six of the syllabus; State v. Lewis (1993), 67 Ohio St.3d 200, 206, 616 N.E.2d 921, 926; State v. Buell (1986), 22 Ohio St.3d 124, 22 OBR 203, 489 N.E.2d 795; State v. Phillips (1995), 74 Ohio St.3d 72, 656 N.E.2d 643; State v. Coleman (1989), 45 Ohio St.3d 298; 308, 544 N.E.2d 622, 633-634; State v. Smith (1997), 80 Ohio St.3d 89, 684 N.E.2d 668.

Proportionality Review

In his sixth proposition of law, Baston asks the court to revisit State v. Steffen, at the syllabus, concerning the universe of cases to be considered by an appellate court when conducting the proportionality review required by R.C. 2929.05(A). Baston presents no new arguments relating to this issue, and, therefore, based upon Steffen, this proposition is overruled.

Independent Sentence Review

In his seventh and eighth propositions of law Bastón argues that his death sentence is not appropriate and is disproportionate to sentences imposed in similar cases. We resolve these issues pursuant to our statutorily mandated independent review. R.C. 2929.05(A).
The trial court found that the two counts of aggravated murder were allied offenses, and sentenced Bastón to death on Count Two, the aggravated murder of Chong Mah in the course of an aggravated robbery. The evidence of record supports the finding that Bastón committed the aggravated murder of Chong Mah, while Bastón was committing, attempting to commit, or fleeing immediately after committing or attempting to commit aggravated robbery. Moreover, the evidence establishes that Bastón was the principal offender in the aggravated murder.
*430Against this aggravating circumstance we weigh the nature and circumstances of the offense, the history, character, and background of the offender, and the applicable factors enumerated in R.C. 2929.04(B)(l)-(7). It is undisputed that only R.C. 2929.04(B)(4) (youth of offender) and R.C. 2929.04(B)(7) (other relevant factors) are implicated in this case.
We find that the nature and circumstances of the offense do not offer mitigating value. Bastón shot Chong Mah in the back of the head at a range of two to three inches with a .45 caliber revolver.
Several of Baston’s relatives and acquaintances testified about his history, character, and background. Baston’s biological father, Edward L. Sample, testified that he never saw Bastón until he (Bastón) was about a year old. Baston’s parents never married. Baston’s father spent very little time with him. Baston’s biological mother was unstable, and Bastón stayed mostly with his maternal grandmother, although Bastón lived with his father and his father’s wife for short periods of time when he was one or two years old. Eventually Baston’s biological parents gave up their parental rights and let his father’s sister (Baston’s aunt) adopt him.
Baston’s brother (through adoption), Richard R. Bastón, was twelve years older than Bastón. Richard testified that Bastón never really felt like he was a part of their family. He recalled that on one occasion, while Bastón was living with his biological father, Bastón was taking a bath and was held under the water for a period of time by his father. Richard also recalled that Bastón was severely beaten, which led to Richard’s mother asking Baston’s father whether she could adopt Bastón. Richard felt that Bastón never got over being rejected by his parents. Richard also felt the court system failed Bastón when Bastón first got into trouble as a juvenile.
Bastón participated in church activities with the Glass City Church of Christ. One of the youth advisors, Wayne D. Henderson, knew Bastón through the church and related that Bastón was very artistic. Bastón would do what he was told, and he never had any problems with him. Bastón interacted well with children. The minister of the church, Rick Hunter, told the panel that Bastón had done some artwork for books that Hunter was writing and that Bastón was always cooperative and willing to help on projects. Bastón had attended church regularly prior to his arrest, and the minister had been meeting Bastón regularly since his arrest.
Baston’s high school counselor told the court that Bastón had a good heart, but ' that his past would get in his way. Bastón could not get beyond the fact that his biological parents had deserted him.
Tommie Davis, Baston’s adoptive mother, obtained custody of Bastón when he was two. While visiting her brother (Baston’s father), she noticed that Bastón *431was treated differently than her brother’s other children, and thereupon asked for custody of him. When she picked Bastón up to take him home with her, he was wearing wet underwear and a dirty undershirt. He had no clothes. Tommie was not married at the time, but later married Leroy Davis, who never acted like a father toward Bastón.
We accord some mitigating weight to Baston’s history, character, and background evidence. See State v. Spivey (1998), 81 Ohio St.3d 405, 424, 692 N.E.2d 151, 166; State v. Goff (1998), 82 Ohio St.3d 123, 141, 694 N.E.2d 916, 930.
Bastón made an unsworn statement in which he apologized to the Mah family and asked them for forgiveness. We accord this retrospective remorse very little weight in mitigation. See State v. Reynolds (1998), 80 Ohio St.3d 670, 686-687, 687 N.E.2d 1358, 1374; State v. Raglin (1998), 83 Ohio St.3d 253, 273, 699 N.E.2d 482, 498; State v. Post, 32 Ohio St.3d at 394, 513 N.E.2d at 768.
The parties stipulated that Baston’s date of birth was February 8,1974, making him twenty years old at the time the crime was committed. R.C. 2929.04(B)(4) provides that the youth of the defendant can be considered a mitigating factor, and we determine this factor is entitled to some weight. Finally, residual doubt is not an acceptable mitigating factor. State v. McGuire, at syllabus; State v. Goff, 82 Ohio St.3d at 131, 694 N.E.2d at 923.
Although appellant’s mitigation evidence is entitled to some weight, it is insufficient to overcome the single aggravating circumstance, murder during the course of an aggravated robbery, proven beyond a reasonable doubt in this case.
Finally, R.C. 2929.05(A) requires that we review the sentence in this case and determine whether it is proportionate to the sentence imposed in similar cases. Since 1985, when we found the death sentence of Ernest Martin (State v. Martin [1985], 19 Ohio St.3d 122, 19 OBR 330, 483 N.E.2d 1157) to be appropriate and proportional for an aggravated murder during the course of an aggravated robbery, this court has reviewed a plethora of cases in which aggravated robbery is the sole aggravating circumstance. See, e.g., State v. Byrd (1987), 32 Ohio St.3d 79, 512 N.E.2d 611; State v. Dennis (1997), 79 Ohio St.3d 421, 683 N.E.2d 1096; State v. Greer (1988), 39 Ohio St.3d 236, 530 N.E.2d 382; State v. Jamison (1990), 49 Ohio St.3d 182, 552 N.E.2d 180. Baston’s case is similar in facts to those cases, and the mitigating factors presented do not distinguish the death sentence in his case as disproportionate.
Accordingly, for all of the foregoing reasons, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

*432Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs separately.